99 F.3d 1160
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Brenda J. CLAY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3325.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1996.

MSPB
REMANDED.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
The Merit Systems Protection Board moves to remand this petition for review for further proceedings.  Brenda J. Clay has not responded.


2
Clay's appeal to the Board was dismissed for lack of jurisdiction.  The Board requests that the case be remanded so that the Board can consider whether it has jurisdiction under  Mays v. Department of Transp., 27 F.3d 1577 (Fed.Cir.1994).


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
The Board's motion to remand is granted.